Citation Nr: 0506070	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under 38 U.S.C. § 1151 for decreased 
vision of the right eye. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina - which denied the veteran's petition to reopen a 
previously denied claim for § 1151 compensation for decreased 
vision in his right eye.  

The Board remanded the case to the RO in February 2004 to 
attempt to obtain private and VA clinical records and for 
compliance with the Veterans Claims Assistance Act (VCAA), 
which was signed into law on November 9, 2000.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The case since has been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran was notified in April 1996 of a March 1996 
rating decision denying entitlement to compensation under 
38 U.S.C. § 1151 for decreased vision due to VA surgery in 
March 1995 for a right eye disorder; the decision determined 
there was no additional disability inasmuch as any further 
decrease in right eye vision was a necessary consequence of 
the treatment.  The veteran did not initiate an appeal of 
that decision.

2.  The evidence received since that March 1996 rating 
decision is cumulative or redundant of the evidence of record 
when that decision was issued or does not suggest the veteran 
has additional disability of the right eye due to the VA 
surgery in March 1995.  




CONCLUSIONS OF LAW

1.  The RO's March 1996 decision denying compensation under 
38 U.S.C. § 1151 for decreased vision due to VA surgery in 
March 1995 for a right eye disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received since the 
March 1996 rating decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and implementing VA 
regulations were published and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that 
it would aid in substantiating the claim.  Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  
The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini II, at 115.   

In this case the appeal stems from a rating action in August 
2001, which was after the enactment of the VCAA.  And the 
VCAA notice was sent after the denial, not before it.  
Nevertheless, there has been compliance with the holding in 
Pelegrini II.  

As interpreted by VAOGCPREC 7-2004, the Pelegrini II Court 
did not hold that, if, as here, the VCAA notice was not 
provided prior to the initial adjudication of the claim, the 
case must be returned to the AOJ (i.e., the RO) for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Court indicated that 
it is only necessary to ensure the veteran receives 
(or since has received) content-complying VCAA notice such 
that he is not prejudiced in his appeal.  This, in turn, 
would make the timing of the VCAA notice mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice in 
this particular case was not given prior to the RO's 
adjudication in August 2001, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  
Indeed, he had time to identify and/or submit additional 
supporting evidence after discussion of the VCAA in the 
Board's February 2004 remand (which partly was to ensure 
compliance with the VCAA).  He also had this opportunity 
while the case was on remand, after issuance of the most 
recent Supplemental Statement of the Case (SSOC) in October 
2004 when the RO readjudicated the claim after the Appeals 
Management Center (AMC) provided the VCAA letter in February 
2004 at the Board's remand request.  And the RO's 
readjudication of the claim was based on the additional 
evidence that had been received, including in response to the 
VCAA letter.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SSOC as 
long as the document meets the four content requirements 
listed above.  See also Valiao v. Principi, 17 Vet. 
App. 229, 332 (2003) (implicitly holding that RO decisions 
and statements of the case may satisfy this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the February 2004 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  



Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  Here, the claim stems 
from VA ocular surgery in March 1995 and all VA clinical 
records pertaining thereto and since that time have been 
obtained.  Similarly, private clinical records documenting 
treatment for ocular pathology have also been obtained, 
including those received following the Board's February 2004 
remand.  The veteran declined his opportunity to testify at a 
hearing in support of his claim. 

38 C.F.R. § 3.159(c)(4)(iii) indicates that 38 C.F.R. 
§ 3.159(c)(4) (providing for obtaining a VA nexus examination 
or opinion) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  Here, since there is no reopening of 
this particular claim, the veteran is not entitled to such an 
examination or opinion.  Nevertheless, an opinion was 
obtained in April 2001 from a physician who is Board 
Certified in Ophthalmology concerning the matter presently 
before the Board.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The veteran's initial claim for compensation under 38 U.S.C. 
§ 1151 was denied by the RO in March 1996.  He did not appeal 
that decision.  Thus, that became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  



At the time of the March 1996 rating decision the provisions 
of 38 U.S.C.A. § 1151 provided that, where there was no 
willful misconduct by the veteran, as in this case, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, was compensated as if service-connected.  While the 
statute required a causal connection, not every additional 
disability was compensable because 38 C.F.R. § 3.358(c) 
provided that it was necessary to show that additional 
disability was actually the result of a disease or injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The provisions of 38 C.F.R. 
§ 3.358(b)(2) provided that compensation was not warranted 
for the continuance or natural progress of a disease or 
injury.  And 38 C.F.R. § 3.358(c)(3) now provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, his representative.  The 
necessary consequences are those that are certain to result 
from, or were intended to result from, the examination or 
medical or surgical treatment administered.  

In sum, at the time of the 1996 RO denial, 38 C.F.R. 
§ 3.358(c)((3) (implementing 38 U.S.C. § 1151) was 
interpreted as requiring a showing of fault on the part of 
VA.  The fault requirement was subsequently invalidated by 
the Court in Gardner, but then reinstated by an amendment to 
section 1151 in Pub.L. 104-21, Title IV, § 422(a), Sept. 26, 
1996, 110 Stat. 2926.  The amendment to section 1151 was made 
applicable to all claims filed on or after October 7, 1997.

Here, the veteran filed his petition to reopen the claim for 
§ 1151 compensation in September 2000, so after the 1997 cut-
off date.  Nevertheless, the Board need not reach a finding 
regarding fault in the determination of whether to reopen his 
claim.  This is because when, prior to the enactment of the 
revised 38 U.S.C. § 1151 instituting a fault requirement, 
there was a prior denial of compensation under 38 U.S.C. 
§ 1151 on a basis other than a lack of fault, then the prior 
determination never applied the subsequently invalidated 
provisions regarding fault.  Thus, the invalidated version of 
38 C.F.R. § 3.358(c)(3) had never been applied and, so, 
new and material evidence is required to reopen the claim.  
See Boggs v. West, 11 Vet. App. 334, 342 - 43(1998) (in such 
circumstances the subsequent change in the law, eliminating 
fault [prior to the statutory reinstitution of fault] brought 
about in Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, 
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed2d 
462, did not amount to a new basis for entitlement to 
benefits within the meaning of Spencer v. Brown, 4 Vet. 
App. 283, 286 -87 (1993), aff'd, 17 F.3d 368 (Fed. Cir.1994); 
but see Routen v. West, 142 F.3d 1434 (Fed.Cir1998) a change 
in evidentiary standards to a claim is not new and material 
evidence nor an intervening change in law creating a new 
basis for entitlement).  

So, this, in turn, means there must be new and material 
evidence to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's March 1996 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  



Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim for service connection and, if so, the Board 
then may proceed directly to adjudicate the claim on the full 
merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA 
so that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received prior to this cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, does 
not apply; instead, the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



The March 1996 RO decision noted the veteran underwent VA 
surgery the year prior - in March 1995 - for advanced 
chronic open angle glaucoma with marked visual field defects 
in both eyes.  The risks of surgery were explained, 
especially because he was a high-risk patient.  Following 
surgery, his visual acuity was less than prior to the 
surgery, and this was presumed to be due to hypotomy.  His 
post-surgical decrease in visual acuity was considered to be 
a necessary consequence of the VA treatment he received.

Since that 1996 rating decision, however, numerous additional 
medical records have been received.  They include private and 
VA clinical records.  They show ongoing treatment for ocular 
pathology.  Additional VA outpatient treatment (VAOPT) 
records indicate he had more ocular surgery in October 1995.  
In February 1996 it was noted that he had experienced 
decreased vision postoperatively due to suspected hypotomy.  
In July 1996 he was struck in his right eye by someone's 
fist.  In August 2000 the impressions were advanced chronic 
open-angle glaucoma of the right eye with stable intraocular 
pressure and visual field vision, presbyopia, and epiretinal 
membrane of the right eye with mildly decreased vision.  

In April 2001 the veteran's medical records from November 
1995 until the present were reviewed by a VA Board Certified 
Ophthalmologist, and this included private clinical records 
from December 1999 to September 2000 from Dr. Gilbert when 
the veteran was seen by Dr. Swendris.  In the reviewing VA 
physician's opinion the indications for surgery were 
appropriate, considering that the veteran had progression of 
visual fields, was noncompliant with maximum medications, and 
intraocular pressure was elevated.  The preoperative notes of 
two VA physicians indicated that the risks and benefits of 
the glaucoma surgery were discussed with the veteran and, it 
appears, that all the risks were discussed, including loss of 
vision.  It was noted that the veteran understood and 
requested to proceed with the surgery.  Thus, it was the 
reviewing VA physician's opinion that the risks were 
discussed appropriately.  The operative note indicated that 
the procedure went well and that there were no unusual 
circumstances in the immediate postoperative period.  
His vision slowly improved, and from July 1996 to the present 
his visual acuity was measured anywhere from 20/40 to 20/50, 
and at times measured as 20/30.  The reviewing physician did 
not find anytime when there was a progression of the visual 
field, although there was a note that the visual fields were 
unreliable due to the veteran's inability to cooperate fully 
during visual field testing.  The reviewing physician's 
opinion was that the treatment was appropriate and at no time 
was there inappropriate treatment.  His operative and 
postoperative courses were normal and it was felt that he had 
a good result from the surgery with controlled intraocular 
pressure, nonprogression of visual field, and nonprogression 
of optic nerve cupping with not significant visual loss.  His 
preoperative visual acuity was 20/30 and his recent visual 
acuities ranged from about 20/30 to 20/50.  So it was not 
felt that he had experienced any significant permanent visual 
loss after the surgery.  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  

Here, the additional evidence submitted and otherwise 
obtained since the RO's March 1996 decision does not show the 
veteran has any ocular disability, much less additional 
disability, which is attributable to his March 1995 VA 
surgery.  Indeed, the medical opinion of the reviewing VA 
Board Certified Ophthalmologist clearly indicates otherwise.  
Consequently, this additional evidence is not new and 
material.  So the claim cannot be reopened.  Hickson v. West, 
11 Vet. App. 374, 378 (1998).

The bare unsubstantiated allegations of the veteran and his 
representative will not suffice to address the issue of 
medical causation because they are laymen and, therefore, do 
not have the necessary medical training and expertise to give 
probative opinions concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, most 
of their arguments essentially amount to the very same 
allegations made in March 1996, so merely reiterating them 
cannot serve as a basis for reopening the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  And even if the 
statements were new, they still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  

Lastly, the veteran and his wife have recently stated that he 
did not want the surgery in March 1995.  So, in essence, they 
are contending that he was somehow coerced into having this 
procedure.  But the March 9, 1995, VAOPT record confirms that 
the risks of the surgery were clearly explained to the 
veteran and, of equal or greater significance, confirms that 
he consented to take the risks by signing a form that he 
"understands & requests to preceed [sic] with surgery."  
Hence, these recent statements from him and his wife, to the 
contrary, are insufficient to establish that he did not 
consent to the surgery.  

Since, for these reasons, the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine is inapplicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for § 1151 compensation for 
decreased vision of the right eye is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


